Fourth Court of Appeals
                               San Antonio, Texas
                                      May 8, 2013

                                  No. 04-12-00480-CV

                         Greg CHAMBERS and Trina Bradley,
                                  Appellants

                                            v.

                                Eusebio MALDONADO,
                                        Appellee

               From the 367th Judicial District Court, Denton County, Texas
                            Trial Court No. 2010-50194-367
                    Honorable Jonathan Mark Bailey, Judge Presiding

                                        ORDER

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION. Costs of the appeal are taxed against appellants.

      It is so ORDERED on May 8, 2013.


                                             _____________________________
                                             Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk